Citation Nr: 0830946	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to February 1968.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which, in pertinent part, reopened the claims for service 
connection for bilateral hearing loss and tinnitus and denied 
them. 

In June 2007, the Board remanded the claims for further 
development.


FINDINGS OF FACT

1. The competent medical evidence indicates the veteran has, 
at various times, affirmatively tested for a hearing loss 
disability for VA purposes, but any hearing loss is unrelated 
to the veteran's military service.   

2. The veteran's tinnitus is unrelated to the veteran's 
military service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).  

2. The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).   







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claims for bilateral hearing 
loss and tinnitus by letter dated in May 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrine v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

I. Service connection for bilateral hearing loss

The veteran alleges that he incurred bilateral hearing loss 
during military service.  In his most recent VA examination, 
the veteran reported difficulty in his daily activities due 
to his hearing loss, particularly conversing with his wife.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in service 
38 C.F.R. § 3.303.  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service personnel records indicate that the veteran was 
exposed to acoustic trauma while in service.  The veteran 
served as an aircraft mechanic and pilot, and he noted 
acoustic trauma due to exposure to turbo jet engines.  He 
earned, in pertinent part, the Army Aviator Badge and Air 
Medal for his service.  He reported in an April 2008 VA 
examination that he seldom wore the provided hearing 
protection correctly because it was uncomfortable.  The 
veteran also noted exposure to artillery fire, and he 
received, in pertinent part, the National Defense Service 
Medal, Vietnam Campaign Medal, and Vietnam Service Medal.  

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold at any of the 
frequencies of 500; 1,000; 2,000; 3,000; or 4,000 (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500; 1,000; 2,000; 3,000; 
or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The service medical records indicated findings of hearing 
loss for VA purposes from May 1962 to July 1963.  A May 1962 
audiometric test shows that puretone thresholds, in decibels, 
were the following:

HERTZ

500 
1000
2000
3000
4000
Right Ear 
40
45
45
55
70
Left Ear
20
35
40
45
55

A June 1963 audiogram showed the following:  

HERTZ

500 
1000
2000
3000
4000
Right Ear 
50
50
60
70
60
Left Ear
45
60
55
55
60

In July 1963, an Ear, Nose, and Throat clinical evaluation 
gave the veteran a Class "C" hearing assessment, and he was 
told to return in four to six months for repeat audiometry 
with noise avoidance.

The veteran underwent subsequent audiometric evaluations, 
including a 1968 discharge examination, which showed no 
hearing disability for VA purposes.  

In December 2004 a VA audiology consultation found that 
audiometric test results were inconsistent and unreliable.  
Specifically, pure tone thresholds were in poor agreement 
with speech test results while speech recognition was good 
bilaterally.  A January 2005 VA examination report indicated 
mild to moderate sensorineural hearing loss in the right ear 
and moderate to severe sensorineural hearing loss in the left 
ear.  The examiner noted that the veteran exhibited normal 
hearing thresholds at separation from active duty and 
concluded the veteran's current hearing loss was less likely 
than not due to active duty noise exposure.  

A December 2005 VA examination report noted varied thresholds 
and poor agreement from day-to-day in service in June 1963 
and July 1963.  The examiner further noted that examinations 
from 1965 through 1968 and March 1964 and November 1964 were 
normal.  The examiner concluded that post-service medical 
records indicated that prior testing demonstrated the veteran 
was malingering and valid thresholds were not obtained.  The 
examiner noted that the January 2005 VA examination report 
revealed poor agreement in the left ear between his speech 
reception threshold and pure tone average and that the 
audiologist failed to comment that the results for the left 
ear were possibly not valid.  The examiner continued that 
attempts to reassess the veteran's hearing were unreliable 
because valid results were not obtained.  The examiner found 
poor agreement between the pure tone threshold testing and 
speech testing.  Thus, the examiner concluded current hearing 
loss could not be determined, and if it did exist, was not 
due to active military service noise exposure.  

Following a Board remand, in April 2008 the veteran underwent 
a VA audio examination, and the examiner reviewed the claims 
file and service medical records.  The audiogram showed the 
following: 

HERTZ

500 
1000
2000
3000
4000
Right Ear 
40
45
50
55
45
Left Ear
50
60
70
70
70

The examiner indicated the veteran had mild sloping to 
moderately severe hearing loss for the right ear and moderate 
sloping to severe hearing loss for the left ear. 

The examiner acknowledged that the veteran was disqualified 
for service, which included any hazardous noise exposure for 
a period of six months beginning on July 17, 1963.  This six 
month disqualification was also shown in submitted evidence.  
However, the examiner noted that the veteran's air conduction 
thresholds taken between June 1963 and July 1963 were 
atypically severe for a temporary threshold shift and were 
highly variable from test to test.  She continued that these 
atypical results were not verified with a complete audio 
examination, including bone conduction and speech tests.  She 
was unable to determine the significant discrepancies in the 
thresholds and noted that doing so would only result in 
speculation.  The examiner noted that the veteran had normal 
hearing for VA purposes in March 1964 and at separation in 
1968.  Thus, she concluded, if any hearing loss existed in 
July 1963 it was not permanent.  She continued that 
subsequent hearing examinations in September 2002, December 
2004, and January 2005 have been inconclusive or indicated 
exaggeration of hearing loss due to inconsistencies found in 
the test results.  The examiner noted the veteran had post-
service noise exposure as a civilian commercial airline 
pilot.  She concluded the veteran's current hearing loss was 
less likely than not related to acoustic trauma during active 
military service.  

There is no medical evidence of record linking any current 
hearing loss to service.
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. At 57-58.  

II. Service connection for tinnitus  

The veteran alleges that he has experienced tinnitus since 
his military service.  

The service medical records do not include any diagnosis or 
subjective complaints of tinnitus.  

At the December 2004 VA examination, the examiner noted that 
the veteran had complaints of constant bilateral tinnitus 
since service.  The examiner concluded that the veteran's 
tinnitus was less like than not due to active duty noise 
exposure.  However, the examiner did not explain why the 
veteran's reported tinnitus was not due to service other than 
to note that tinnitus was based solely on the veteran's 
reports.  

In the 2005 VA examination report, the examiner also found 
that the veteran's tinnitus was less likely than not due to 
active duty noise exposure.  Again, the examiner did not 
provide support for this conclusion.  

Following a Board remand, at the April 2008 VA examination, 
the veteran again reported to the examiner that he 
experiences tinnitus that began during military service.  The 
veteran indicated his tinnitus was currently bilateral, but 
it was more severe in the left ear.  The examiner noted that 
there were no complaints of tinnitus found in the veteran's 
medical records, including in separation documents.  The 
doctor further stated that that there was no evidence of 
tinnitus thereafter, other than the veteran's subjective 
complaints.  The examiner concluded that the veteran's 
tinnitus is less likely as not related to active duty noise 
exposure.  

In fact, there is no evidence of complaints of tinnitus for 
more than 35 years after service, a fact which weighs heavily 
against the claim.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 
At 57-58.  


ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.

2. Entitlement to service connection for tinnitus is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


